DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-2, 4-18, 20-34, 37-38, and 46-49 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1 recites in-part:  commanding the EGR valve to start movement from the first valve position to the second valve position in advance of starting a transition of the internal combustion engine from the first firing fraction to the second firing fraction; maintaining an EGR fraction WITHIN A PREDETEREMINED RANGE of the internal combustion engine from the first firing fraction to the second firing fraction

Claim 17 recites in-part: and maintaining an EGR fraction WITHIN A PREDETEREMINED RANGE by moving the EGR valve position as needed during the transition of the internal combustion engine to the new firing fraction

Claim 25 recites in-part: and moving the EGR valve as needed during the transition of the internal combustion engine from the first firing fraction to the second firing fraction so that an EGR fraction is maintained WITHIN A PREDETEREMINED RANGE during the transition

Claim 34 recites in-part: and maintaining an EGR fraction WITHIN A PREDETEREMINED RANGE by adjusting the exhaust gas recirculation valve position as needed during the transition from the first firing fraction towards the second firing fraction

Claim 37 recites in-part: and maintaining an EGR fraction WITHIN A PREDETEREMINED RANGE by adjusting the exhaust gas recirculation valve position as needed during the transition from the first firing fraction towards the second firing fraction

Miyashita et al. (U.S. 2011/0083649A1) and Whitney et al. (U.S. 2014/0311446A1) are considered the closest prior art.  Miyashita discloses “In an internal combustion engine which can switch the number of cylinders in operation between the total number of cylinders and some of the cylinders, an EGR rate at a time of a transitional operation can be kept correct at a time of any of a full cylinder operation and a partial cylinder operation.” (Abstract; also See Fig. 3) and “As the above discussion, with regard to each of the operations of the throttle 8 and the EGR valve 14 at the time of switching the number of cylinders in operation, it is important how to prevent the variation of the EGR rate, in particular, abrupt increase in the EGR rate. Further, it is also important how to prevent output reduction of the internal combustion engine 2. Thus, in the present embodiment, at the time of switching the number of cylinders in operation, the operation of the throttle 8 and the operation of the EGR valve 14 are carried out in the following timing.” (¶0034).  Whitney discloses an EGR control system wherein “The EGR setpoint 384 may refer to, for example, a target mass fraction of EGR to be drawn into the cylinder for the combustion event or an EGR mass flow rate back to the intake manifold 110. A mass fraction of EGR may refer to a ratio of a mass fraction of EGR to the (total) mass of a gas charge of a combustion event.” (¶0110).  However, neither reference taken separately or in combination teaches or suggests each and every limitation of the claim as indicated above.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747